district court dismissed the petition without prejudice because the petition
                was not "brought to trial" within 5 years as required by NRCP 41(e).
                            We conclude that the district court erred in dismissing
                appellant's petition pursuant to NRCP 41(e). There is no requirement
                under NRS Chapter 34 for a petitioner to take further action after the
                filing of the petition. Rather, NRS Chapter 34 places the obligation on the
                district court to take the next action. See, e.g., NRS 34.740 (requiring the
                clerk of the court to present the original petition promptly to a district
                judge); NRS 34.745(1) (requiring the district judge to determine whether
                an evidentiary hearing is required after reviewing the return, answer, and
                all supporting documents which are filed).
                            We nevertheless affirm the dismissal of the petition because
                appellant failed to demonstrate a violation of due process in connection
                with the prison disciplinary hearing. See Wyatt v. State, 86 Nev. 294, 298,
                468 P.2d 338, 341 (1970) (holding that a correct result will not be reversed
                simply because it is based on the wrong reason). In his petition, appellant
                claimed that the rule he violated did not specify •what constitutes
                prohibited or unauthorized use, his behavior did not constitute an offense,
                and the disciplinary hearing officer was biased because he was a personal
                friend of a correctional officer who was disciplined based on an
                investigation initiated by appellant. Appellant failed to demonstrate a
                violation of due process because he did not allege that he was deprived of
                advance written notice of the charges, a written statement of the evidence
                relied upon and the reasons for disciplinary action, or a qualified right to
                call witnesses and present evidence.     Wolff v. McDonnell, 418 U.S. 539,
                563-69 (1974). The record indicates that some evidence supports the

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                    decision by the prison disciplinary hearing officer, Superintendent u. Hill,
                    472 U.S. 445, 455 (1985), and appellant failed to demonstrate that the
                    hearing officer was not impartial. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                  az---S761c
                                                       Parraguirre


                                                                                       J.
                                                       Saitta


                    cc: Hon. James E. Wilson, District Judge
                         Frank Milford Peck
                         Attorney General/Carson City
                         Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    aelp